Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 10,497,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1, 9, and 16 are to be found in patent claims 13-17 (as the application claims 1, 9, and 16 fully encompasses patent claims 13-17).  The difference between the application claims 1, 9, and 16 and the patent claims 13-17 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 13-17 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 9, and 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 9, and 16 are anticipated by claims 13-17of the patent, it is not patentably distinct from claims 13-17 of the patent. Note: the patented claim limitation of isolation plug is equal to the instant application claim limitation of “first isolation feature.” The patented claim limitation of isolation structure is equal to the instant application claim limitation of “second isolation feature”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker).
Regarding Claim 1: Basker discloses a method for forming a semiconductor device structure (see Basker, Figs.1-8 as shown below and ¶ [0001]), comprising:

    PNG
    media_image1.png
    349
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    386
    567
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    402
    567
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    375
    584
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    289
    574
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    387
    579
    media_image8.png
    Greyscale

forming a fin structure (110/115) over a semiconductor substrate (102), wherein the fin structure (110/115) has two opposite first sidewalls (see Basker, Figs.1A-2C as shown above);
forming an opening (150) in the fin structure (110/115) (see Basker, Figs.4A-4C as shown above); 
depositing a dielectric layer (130/125/135) covering first sidewalls and a top surface of the fin structure (110/115) and filling the opening (150) (see Basker, Figs.5A-5C as shown above);
forming a first isolation feature (135’) in the opening (150) and exposing the first sidewalls of the fin structure (110/115) by partially removing the dielectric layer (130/125/135) (see Basker, Figs.7A-7C as shown above); 
130’) to cover bottom portions of the first sidewalls of the fin structure (110/115) and a bottom portion of the second sidewall of the first isolation structure (135’) (see Basker, Figs.7A-7C as shown above); and 
forming gate stacks (170) over the second isolation feature (130’), wherein the gate stacks (170) surround the fin structure (110/115) and the first isolation feature (135’) (see Basker, Figs.8A-8C as shown above). 
Regarding Claim 2: Basker discloses a method for forming a semiconductor device structure as set forth in claim 1 as above. Basker further teaches wherein forming a source or drain (S/D) structure in the fin structure (110/115), wherein only one side of the first isolation feature (135’) is in direct contact with the S/D structure (see Basker, Figs.8A-8C as shown above).  
Regarding Claim 3: Basker discloses a method for forming a semiconductor device structure as set forth in claim 1 as above. Basker further teaches wherein removing the dielectric layer (130/125/135) covering the top surface of the fin structure (110/115) (see Basker, Figs.5A-5C as shown above).
Regarding Claim 5: Basker discloses a method for forming a semiconductor device structure as set forth in claim 3 as above. Basker further teaches wherein the formation of the opening (150) is performed during the formation of the fin structure (110/115) (see Basker, Figs.4A-4C as shown above). 
Regarding Claim 6: Basker discloses a method for forming a semiconductor device structure as set forth in claim 1 as above. Basker further teaches wherein the formation of the second isolation feature (130’) comprises:
130) surrounding the fin structure (110/115) and the first isolation feature (135’) (see Basker, Figs.6A-6C as shown above); and 
etching the isolation layer (130) such that the isolation layer (130’) is lower than the fin structure (110/115) and higher than a bottom of the first isolation feature (135’) (see Basker, Figs.7A-7C as shown above). 
Regarding Claim 9: Basker discloses a method for forming a semiconductor device structure (see Basker, Figs.1-8 as shown above and ¶ [0001]), comprising: 
forming a fin structure (110/115) having a first portion, a second portion, and a third portion sandwiched between the first portion and the second portion, wherein a top surface of the first portion and a second top surface of the second portion is higher than a top surface of the third portion (see Basker, Figs.7A-8C as shown above);
forming a first isolation structure (135’) covering first sidewalls of the first portion, the second portion, and the third portion of the fin structure (110/115) and forming a second isolation structure (130’) over the top surface of the third portion of the fin structure (110/115), wherein a second sidewall of the second isolation structure (130’) is substantially aligned with the first sidewalls and covered by the first isolation structure (135’) (see Basker, Figs.7A-8C as shown above)BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/858,891Docket No.: 0941-3588PUS2; 
forming source or drain (S/D) structures in the fin structure (110/115), wherein one of the S/D structures is in direct contact with the second isolation feature (130’) (see Basker, Figs.7A-8C as shown above); and 
forming an active gate stack (170/160) and a dummy gate stack (175/165) over the fin structure (110/115) and the first isolation feature (135’), and adjacent to each other, wherein the active gate stack (170/160) has a first width and the dummy gate 175/165) has a second width that is equal to the first width (see Basker, Figs.7A-8C as shown above). 
In addition, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width of the gate through routine experimentation and optimization because the width of the gate is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 10: Basker discloses a method for forming a semiconductor device structure as set forth in claim 9 as above. Basker further teaches wherein the second isolation feature (130) is formed prior to the formation of the first isolation feature (135) (see Basker, Figs.3A-7C as shown above).  
Regarding Claim 11: Basker discloses a method for forming a semiconductor device structure as set forth in claim 9 as above. Basker further teaches wherein the second isolation feature (130’) has a top width that is equal to the first width (see Basker, Figs.7A-8C as shown above).
Regarding Claim 12: Basker discloses a method for forming a semiconductor device structure as set forth in claim 9 as above. Basker further teaches wherein the second isolation feature (130’
Regarding Claim 13: Basker discloses a method for forming a semiconductor device structure as set forth in claim 9 as above. Basker further teaches wherein the formation of the first isolation feature (135’) comprises: 
depositing an isolation layer (135/125) surrounding the fin structure (110/115) and the second isolation feature (130/130’) (see Basker, Figs.5A-5C as shown above); and 
etching the isolation layer (135/125) such that the isolation layer (135/125) is lower than top surfaces of the fin structure (110/115) and the second isolation feature (130’) (see Basker, Figs.7A-8C as shown above). 
Regarding Claim 16: Basker discloses a method for forming a semiconductor device structure (see Basker, Figs.1-8 as shown above and ¶ [0001]), comprising: 
forming an opening (150) in a fin structure (110/115) of a semiconductor substrate (102) (see Basker, Figs.4A-4C as shown above); 
covering a top surface of the fin structure (110/115) of the semiconductor substrate (102) and filling the opening by a first dielectric layer (125/130/135) (see Basker, Figs.5A-5C as shown above); 
etching the first dielectric layer (125/130/135) until the top surface of the fin structure (110/115) of the semiconductor substrate (102) is exposed, so as to form a first isolation feature (135’) in the fin structure (110/115) of the semiconductor substrate (102) (see Basker, Figs.7A-7C as shown above); 
forming a second isolation feature (130’) over the semiconductor substrate (102), wherein the first isolation (135’) has two opposite first sidewalls in direct contact with the fin structure (110/115) of the semiconductor substrate (102) and a second sidewall connected to first sidewalls and covered by the second isolation feature (130’) (see Basker, Figs.7A-8C as shown above); and 
forming a dummy gate stack (165/175) and active gate stacks (160/170) over the second isolation feature (130’) and extends across the fin structure (110/115) of the semiconductor substrate (102), wherein a bottom of the dummy gate stack (165/175) is in direct contact a top of the first isolation feature (135’) (see Basker, Figs.7A-8C as shown above).  
Regarding Claim 17: Basker discloses a method for forming a semiconductor device structure as set forth in claim 16 as above. Basker further teaches wherein forming source or drain (S/D) structures in the fin structure (110/115) and on opposite sides of the dummy gate stack (165/175), wherein one of the S/D structures is spaced apart from the first isolation feature (135’) by the fin structure (110/115), wherein only one side of the first isolation feature (135’) is in direct contact with the other one of the S/D structures (see Basker, Figs.7A-8C as shown above).  
Regarding Claim 20: Basker discloses a method for forming a semiconductor device structure as set forth in claim 16 as above. Basker further teaches wherein forming a spacer element (185) over a sidewall of the dummy gate stack (165/175), wherein a bottom portion of the spacer element (185) extends into the fin structure (110/115), such that the bottom portion of theReply to Office Action of September 15, 2021Page 9 of 20 spacer element (185) is in direct contact with the first isolation feature (135’) and the other one of the S/D structures (see Basker, Figs.7A-8C as shown above).
Claims 4, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker) as applied to claims 3, 6, and 9 above, and further in view of Zhou (U.S. 2017/0125588 A1, hereinafter refer to Zhou).
Regarding Claim 4: Basker discloses a method for forming a semiconductor device structure as applied to claim 3 above. Basker is silent upon explicitly disclosing wherein forming a mask layer over the semiconductor substrate before the formation of the opening, wherein the mask layer has a pattern corresponding to the opening;
depositing a capping layer over the mask layer to shrink the pattern, wherein the formation of the opening comprises performing an etching process over the capping layer; and 
removing the capping layer and the mask layer. 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to divide the fin structure into plurality of fin structure and to improve fabrication yield of the semiconductor fabrication.
For support see Zhou, which teaches wherein forming a mask layer (210) over the semiconductor substrate (100) before the formation of the opening (211), wherein the mask layer (210) has a pattern corresponding to the opening (211) (see Zhou, Figs.8-12 and ¶ [0036]- ¶ [0045]);
depositing a capping layer (220) over the mask layer (210) to shrink the pattern, wherein the formation of the opening (211) comprises performing an etching process over the capping layer (220) (see Zhou, Figs.8-12 and ¶ [0044]- ¶ [0050]); and 
removing the capping layer (220) and the mask layer (210) (see Zhou, Figs.12-17). 

Regarding Claim 8: Basker discloses a method for forming a semiconductor device structure as applied to claim 6 above. Basker is silent upon explicitly disclosing wherein forming a patterned hard mask over the semiconductor substrate, wherein the formation of the fin structure comprises performing an etching process over the patterned hard mask; and 
etching the patterned hard mask after the deposition of the isolation layer, wherein the first isolation feature is partially removed during the etching of the patterned hard mask. 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to divide the fin structure into plurality of fin structure and to improve fabrication yield of the semiconductor fabrication.
For support see Zhou, which teaches wherein forming a patterned hard mask (210) over the semiconductor substrate (100), wherein the formation of the fin structure (101/110/120) comprises performing an etching process over the patterned hard mask (210) (see Zhou, Figs.8-12); and 
etching the patterned hard mask (210) after the deposition of the isolation layer (310), wherein the first isolation feature (310) is partially removed during the etching of the patterned hard mask (210) (see Zhou, Figs.16-17 and ¶ [0078]). 

Regarding Claim 14: Basker discloses a method for forming a semiconductor device structure as applied to claim 9 above. Basker is silent upon explicitly disclosing wherein the formation of the second isolation feature comprises: 
forming a mask layer over the fin structure, wherein the mask layer has an opening pattern corresponding to the fin structure;
depositing a capping layer over the mask layer to shrink the opening pattern;
etching the fin structure using the capping layer and the masking layer as an etching mask to form an opening in the fin structure;
depositing a dielectric layer covering the fin structure to fill the opening; 
etching the dielectric layer until the sidewalls of the first portion, the second portion, and the third portion of the fin structure are exposed; and 
removing the capping layer and the mask layer. 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to divide the fin structure into plurality of fin structure and to improve fabrication yield of the semiconductor fabrication.
For support see Zhou, which teaches wherein the formation of the second isolation feature (320) (see Zhou, Figs.8-17) comprises: 
210) over the fin structure (101/110/120), wherein the mask layer (210) has an opening pattern corresponding to the fin structure (101/110/120) (see Zhou, Fig.8);
depositing a capping layer (220) over the mask layer (210) to shrink the opening pattern (see Zhou, Figs.8-12);
etching the fin structure (101/110/120) using the capping layer (220) and the masking layer (210) as an etching mask to form an opening (211) in the fin structure (101/110/120) (see Zhou, Figs.8-12 and ¶ [0036]- ¶ [0050]);
depositing a dielectric layer (300) covering the fin structure (101/110/120) to fill the opening (211) (see Zhou, Fig.14); 
etching the dielectric layer (300) until the sidewalls of the first portion, the second portion, and the third portion of the fin structure (101/110/120) are exposed (see Zhou, Figs.14-17); and 
removing the capping layer (220) and the mask layer (210) (see Zhou, Figs.14-17). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Basker and Zhou to enable the known processing conditions as taught by Zhou in order to divide the fin structure into plurality of fin structure and to improve fabrication yield of the semiconductor fabrication (see Zhou, Figs.8-17, ¶ [0024], and ¶ [0036]- ¶ [0050]).
Regarding Claim 15: Basker discloses a method for forming a semiconductor device structure as applied to claim 9 above. Basker is silent upon explicitly disclosing 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to divide the fin structure into plurality of fin structure and to improve fabrication yield of the semiconductor fabrication.
For support see Zhou, which teaches wherein a thickness of the second isolation feature (12d) is substantially equal to the thickness of the fin structure (10a/10b) (see Zhou, Figs.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Basker and Zhou to enable the known processing conditions as taught by Zhou in order to divide the fin structure into plurality of fin structure and to improve fabrication yield of the semiconductor fabrication (see Zhou, Figs.8-17, ¶ [0024], and ¶ [0036]- ¶ [0050]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker) as applied to claim 6 above, and further in view of Tseng et al. (U.S. 2017/0012000 A1, hereinafter refer to Tseng).
Regarding Claim 7: Basker discloses a method for forming a semiconductor device structure as applied to claim 6 above. Basker is silent upon explicitly disclosing wherein the isolation layer is etched faster than the first isolation feature.
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to increase the channel width of the device.
104) is etched faster than the first isolation feature (104’) (see Tseng, Figs.1-2 and 7 and ¶ [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Basker and Tseng to enable the known processing conditions as taught by Tseng in order to increase the channel width of the device (see Tseng, Figs.1-2 and 7 and ¶ [0033]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker) as applied to claim 16 above, and further in view of Tseng et al. (U.S. 2017/0154823 A1, hereinafter refer to Tseng).
Regarding Claims 18-19: Basker discloses a method for forming a semiconductor device structure as applied to claim 16 above. Basker is silent upon explicitly disclosing wherein forming a capping layer over the source or drain (S/D) structures; and 
forming a dielectric layer over the capping layer and between the dummy gate stack and at least one of the active gate stacks, wherein the capping layer separates the dielectric layer from at least one of the source or drain (S/D) structures and extends on sidewalls of the dielectric layer (as claimed in claim 18);
wherein the first isolation feature gradually shrinks along a direction from the fin structure towards the semiconductor substrate (as claimed in claim 19).
Before effective filing date of the claimed invention the disclosed dielectric layer were known to be formed over the capping layer and between the dummy gate stack and at least one of the active gate stacks, wherein the capping layer separates the 
For support see Tseng, which teaches wherein forming a capping layer (58) over the source or drain (S/D) structures (56) (see Tseng, Figs.8-9); and 
forming a dielectric layer (60) over the capping layer (58) and between the dummy gate stack (48) and at least one of the active gate stacks (46), wherein the capping layer (58) separates the dielectric layer (60) from at least one of the source or drain (S/D) structures (56) and extends on sidewalls of the dielectric layer (60) (see Tseng, Figs.8-9) (as claimed in claim 18);
wherein the first isolation feature (40) gradually shrinks along a direction from the fin structure (34/36) towards the semiconductor substrate (12) (see Tseng, Figs.8-9) (as claimed in claim 19).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Basker and Tseng to enable the dielectric layer (60) over the capping layer (58) and between the dummy gate stack (48) and at least one of the active gate stacks (46), wherein the capping layer (58) separates the dielectric layer (60) from at least one of the source or drain (S/D) structures (56) and extends on sidewalls of the dielectric layer (60) as taught by Tseng in order to protect the underlying layer from damage during the proceeding processing steps (see Tseng, Figs.8-9).
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896